Exhibit 10.1 Exhibit 10.1 MDU Resources Group, Inc. 2012 Annual Award Opportunity Chart Name Position Base Salary Threshold Target Maximum Terry D. Hildestad President and Chief Executive Officer of MDU Resources Group, Inc. Doran N. Schwartz Vice President and Chief Financial Officer of MDU Resources Group, Inc. John G. Harp Chief Executive Officer of Construction Materials & Contracting and Construction Services segments Steven L. Bietz (1) President and Chief Executive Officer of Pipeline and Energy Services segment David L. Goodin President and Chief Executive Officer of Electric and Natural Gas Distribution (Utility) segments J. Kent Wells President and Chief Executive Officer of Exploration and Production segment William E. Schneider Executive Vice President – Bakken Development – of MDU Resources Group, Inc. (1)Mr. Bietz also has five performance goals relating to the pipeline and energy services segment’s safety results, and each goal that is not met will reduce his annual incentive award payment by 1%.
